DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                Response to Arguments
The examiner acknowledges that the amendments to the specifications and figures corrects the issues noted by the previous office action (3-3-2021). All of the previous objections have been withdrawn.
	                                                         Allowable Subject Matter
Claims 1-9 & 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9 & 12-13, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Yamazaki et al. (US-2017/0,350,002, hereinafter Yamazaki) as instantly claimed is that while the prior art Yamazaki teaches a method for fabricating a sputtering target including an oxide with a low impurity concentration. The method of manufacturing comprising heat the ceramic from a first temperature, such as room temperature to a second temperature with a dwell time, after this dwell time the temperature is dropped to a third temperature, with no dwell time, this followed by an increase in temperature back to the second temperature with a dwell time, followed by a decrease in temperature eventually back to a first temperature. However, Yamazaki does not show the second temperature is from 1000 °C to 1500 °C, holding the second temperature for a second dwell time of at least 2 minutes, nor does it show a first dwell time that is optional between 0 minutes and 10 minutes nor a third dwell time that is optional between 0 minutes and 20 minutes.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                           ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hauptmann et al. (US-2021/0,093,517) does not beat the instant applications dates. However teaches a three stage sintering schedule that has overlap with respect to the time and temperatures utilized in the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741